IN THE SUPREME COURT OF THE STATE OF NEVADA


                       MARIO VALDEZ, AN INDIVIDUAL,                            No. 82055
                                         Appellant,
                                    vs.
                       MIGUEL VALDEZ, AN INDIVIDUAL,
                                         Respondent.
                                                                                      FILED
                                                                                      AUG 2 7 2021
                                                                                    ELIZABETH A. BROViN
                                                                                  CLERK OF SUPREME COURT
                                                                                 ay      •

                                                                                              CL.ERK

                                             ORDER DISMISSING APPEAL



                                   This is a pro se appeal from an order granting an injunction.
                       Eighth Judicial District Court, Clark County; David M. Jones, Judge.
                                   This appeal was docketed in this court on November 9, 2020.
                       On May 3, 2021, this court entered an order reinstating briefing based on
                       the determination that appellant has elected to proceed in this appeal pro
                       se. The court directed appellant to file the transcript request form within
                       14 days and an opening brief within 60 days. Appellant failed to file the
                       documents or otherwise communicate with this court. On July 16, 2021, this
                       court entered an order concluding that respondent is also proceeding in this
                       appeal pro se, directing transmission of the district court record, and again
                       directing appellant to file the transcript request form or certificate of no
                       transcript request and to file and serve either an opening brief that complies
                       with NRAP 28 and NRAP 32, or the informal brief form for pro se parties
                       provided by the clerk of this court within 14 days. This court cautioned
                       appellant that failure to timely file the documents could result in the
                       dismissal of the appeal. Pursuant to that order, the documents were due to
                       be filed by July 30, 2021. To date, appellant has failed to file any of the
     SUPREME COURT
          OF
        NEVADA

 0,7> 1947A 4774g§g>
                                                                                             ,11-21-1gio 7
:>       ;
                   required documents or otherwise communicate with this court.
                   Accordingly, as it appears that appellant has abandoned this appeal, this
                   court
                                ORDERS this appeal DISMISSED.



                                                                                   J.
                                                      Parraguirre


                                                               Aleit
                                                      Stiglich




                                                      Silver




                   cc:     Hon. David M. Jones, District Judge
                           Persi J. Mishel, Settlement Judge
                           Mario Valdez
                           Miguel Valdez
                           Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


  1947A .tiggry.
                                                        2